Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/13/21.  Claims 1,2,5-7 are amended.  Claims 1-2,4-12 are pending.
The previous 112 second paragraph and 103 rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-2,4-8,10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aymard ( 20170251681) in view of Constance ( 4717577).
For claim 1, Aymard discloses a method for making rotary molded dough.  The method comprises the steps of forming a dough comprising water, sugar, flour, fat and viscous soluble fibers such as gums and forming the dough into pieces using rotary molding.  Table 1 shows example of dough comprising from about 8,9,10% fat.  Also, Aymard discloses the dough comprises from 5-25% sugar and the ratio by weight of sugar to fat is about 1:1 which indicates the amount of fat can range from 5-25%.  For claim 5, Aymard discloses forming sugar solution before adding to the flour.  For claim 6, Aymard discloses adding inclusion to the dough which is the same as the claimed particulates.  For claim 12, Aymard discloses baking the dough pieces.  ( see paragraphs 0006, 0016,0025,0031,0033,0038-0040, 0042-0055,0062-0065)
Aymard does not disclose adding fat in an initial step and then further mixing additional fat as in claim 1, the amount of the fat as in claims 1,2, the specified sugar in claim 4 and the configuration as in claims 7-8,10-12.
Constance discloses forming a cookie dough containing gums such as xanthan gum, guar gum etc..  Constance teaches that to prevent water absorption by the hydrocolloid gum during preparation of the dough, the gum is enrobed in fat or shortening before being adding to  the other ingredients. The 
Since the Aymard dough contains viscous gum as the soluble fiber, it would have been obvious to one skilled in the art incorporate the teaching of Constance by reserving a portion of the fat to mix with the gum and adding that portion into the dough that is formed containing flour, sugar, fat, water etc.. to obtain the advantage disclosed in Contance and further enhancing the objective of Aymard of not increasing dough hydration because of the presence of the gum.  While Constance discloses only a minor portion of fat needs to be reserved, it would have been an obvious matter of choice to reserve more of the fat for later mixing to ensure well enrobing of the gum.  The amount can be determined by one skilled in the art through routine experimentation.  Aymard discloses sugar.  The typical sugar is sucrose which is crystalline sugar.  It would have been readily obvious to one skilled in the art to use sucrose because it is a common source of sugar and readily available. Since Aymard
teaches to use rotary molding to form the dough pieces, it is obvious the dough pieces would have first and second surfaces.  It would have been obvious to one skilled in the art to vary the dimension of the pieces as an obvious matter of preference.  It would also have been obvious to form indentation and to vary such parameters depending on the configuration and appearance wanted in the product.  Such parameter can readily be determined by one skilled in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aymard in view of Constance as applied to claims 1-2,4-8,10-12 above, and further in view of Mihalos (2009/0291169).
Aymard in view of Constance does not disclose cup shape.
Mihalos discloses a cup shape cookies formed by rotary molding.  ( see abstract)
It would have been obvious to form the dough pieces in cup shape as shown in Milalos when desiring such configuration.  Changing the shape is an obvious matter of design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 5, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793